                          1 COOPER, WHITE & COOPER LLP
                            EDWARD L. SEIDEL (SBN 200865)
                          2 201 California Street, 17th Floor
                            San Francisco, California 94111
                          3 Telephone:     (415) 433-1900
                            Facsimile:     (415) 433-5530
                          4

                          5 Attorneys for Defendant
                            ATKINSON STAFFING, INC.
                          6

                          7

                          8
                                                                UNITED STATES DISTRICT COURT
                          9
                                                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                       10

                       11
                          WM. BOLTHOUSE FARMS, INC., a                                CASE NO. 1:19-cv-01560-LJO-JLT
                       12 Michigan Corporation,
                                                                                      STIPULATION TO EXTEND TIME FOR
                       13                         Plaintiff,                          DEFENDANT ATKINSON STAFFING,
                                                                                      INC. TO RESPOND TO PLAINTIFF'S
                       14                  vs.                                        COMPLAINT; ORDER
                                                                                      (Doc. 13)
                       15 ATKINSON STAFFING, INC., an Oregon
                          Corporation, and MESA UNDERWRITERS
                       16 SPECIALTY INSURANCE COMPANY, an
                          Arizona Corporation, and DOES 1 through 50,
                       17 inclusive,

                       18                         Defendants.

                       19

                       20                  IT IS HEREBY STIPULATED by and between the parties hereto through their respective

                       21 attorneys that Defendant Atkinson Staffing, Inc. ("Atkinson") may have additional time within

                       22 which to answer or otherwise respond to plaintiff’s complaint. Therefore, the last day for Atkinson

                       23 to answer or otherwise respond to plaintiff’s complaint is extended by 15 days, from Monday,

                       24 December 23, 2019 to and including Tuesday, January 7, 2020.

                       25                  Good cause exists for this extension as defense counsel for Atkinson has just been retained

                       26 and requires time to become knowledgeable about the case to prepare an initial pleading.
                       27                  This document is being electronically filed through the Court’s ECF System. In this regard,

                       28 counsel for Atkinson hereby attests that (1) the content of this document is acceptable to all
   COOPER, WHITE
   & COOPER LLP                1289424.1                                                  Case No. 1:19-cv-01560-LJO-JLT
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                   STIPULATION TO EXTEND TIME FOR DEFENDANT ATKINSON STAFFING, INC. TO RESPOND TO
                                                            PLAINTIFF'S COMPLAINT; ORDER
                          1 persons required to sign the document; (2) Plaintiff’s counsel has concurred with the filing of this

                          2 document; and (3) a record supporting this concurrence is available for inspection or production if

                          3 so ordered.

                          4

                          5 DATED: December 23, 2019                    COOPER, WHITE & COOPER LLP

                          6

                          7
                                                                        By:          /s/ Edward L. Seidel
                          8                                                   Edward L. Seidel
                                                                              Attorneys for Defendant
                          9                                                   Atkinson Staffing, Inc.
                       10
                               DATED: December 23, 2019
                       11

                       12
                                                                        By:          /s/ Dennis P. Gallagher
                       13                                                     Dennis P. Gallagher
                       14                                                     Attorneys for Plaintiff
                                                                              Wm. Bolthouse Farms, Inc.
                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
   COOPER, WHITE
   & COOPER LLP                1289424.1                                  2               Case No. 1:19-cv-01560-LJO-JLT
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                   STIPULATION TO EXTEND TIME FOR DEFENDANT ATKINSON STAFFING, INC. TO RESPOND TO
                                                            PLAINTIFF'S COMPLAINT; ORDER
                          1
                                                                              ORDER
                          2
                                           Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant Atkinson Staffing,
                          3
                               Inc. shall answer or otherwise respond to Plaintiff’s complaint on or before Tuesday, January 7,
                          4
                               2020.
                          5

                          6
                               IT IS SO ORDERED.
                          7

                          8
                                   Dated:        December 27, 2019                        /s/ Jennifer L. Thurston
                                                                                   UNITED STATES MAGISTRATE JUDGE
                          9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
   COOPER, WHITE
   & COOPER LLP                1289424.1                                  3               Case No. 1:19-cv-01560-LJO-JLT
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                   STIPULATION TO EXTEND TIME FOR DEFENDANT ATKINSON STAFFING, INC. TO RESPOND TO
                                                            PLAINTIFF'S COMPLAINT; ORDER
